DETAILED ACTION
	This is the first office action regarding application number 16/191,052, filed on Nov 14, 2018. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 3statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-24 is/are currently pending and have been examined.


Information Disclosure Statement
	The information disclosure statement(s) filed Jan 3, 2019 and Feb 20, 2019 is/are acknowledged. The information disclosed therein has been considered been considered except where lined through. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.


Claim Objections
(s) 13 and 24 is/are objected to because of the following informalities:  
Claim 13, line 2, “the clock micro-device at is filtered” should be “the clock micro-device is filtered”.  
Applicant is advised that should Claim 14 be found allowable, Claim 24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.


Claim Interpretation
The Claims have been construed using the broadest reasonable interpretation standard of examination. As such, the examiner has included two lines of rejections and/or interpretations of the claims in the current Office Action 
Interpretation #1, rejected with Gavin et al (US 5,302,348) as the primary reference, 
and Interpretation #2, rejected with Hamilton et al (US 2009/0124025) as the primary reference. 
The examiner’s interpretations for each instance can be easily understood from the body of each rejection.

Claim(s) 1, 5 and 16 in the instant application is/are interpreted as having contingent limitations in the recitation of “optionally…”. Thus, for the purpose of prior art rejections, prior art will be considered as reading on the claims if it meets at least one of the contingent limitations (including what occurs when the conditions are not met).
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.

	
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

(s) 1-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Regarding Claim 1, the examiner notes that the claim recites both “a method comprising” and “an apparatus comprising”. As such, there is a lack of clarity as to the intended statutory category of the claim. A claim must be directed towards a single statutory category – in this case either a method or an apparatus. Clarification is required as to what Applicant is intending to describe. Is Applicant intending to claim a method that uses the apparatus or is Applicant intending to claim an apparatus that performs the method? As best understood, Applicant is intending to describe a method that uses an apparatus (or device) and suggests the following modification of the claim to overcome this particular rejection: 
“A method for detecting a biological subject's dynamic information, comprising:
contacting the biological subject with a clock micro-device, wherein the clock micro-device registers the arrival of the biological subject, and optionally measures a property of the biological subject at the microscopic level; 
and contacting the biological subject with a first detecting micro-device, wherein the first detecting micro-device registers the arrival of the biological subject and measures a property of the biological subject at the microscopic level;
wherein the clock micro-device and the first detecting micro-device are both contained within a device, and wherein the first detection micro-device is positioned with a distance from the clock micro-device.”



	Claim(s) 2-24 are rejected by virtue of dependency on Claim 1. 

	Regarding Claim(s) 12 and 22, the claims recite “The apparatus of claim 11” and “The apparatus of claim 21”, respectively. However, Claim(s) 11 and 21 are method claims. It is unclear what whether the claim dependency is incorrect in Claim(s) 12 and 22 or if these were meant to be apparatus claims. As best understood, Claim(s) 12 and 22 should refer to a method claim and will be treated as such for the purposes of prosecution.

	Regarding Claim 16, the claim recites “The method of claim 16”. This is unclear. To further prosecution, Claim 16 will be interpreted as depending from Claim 15 until further clarification is obtained. 

	Regarding Claim 16, the recitation “contacting the biological subject with the clock micro-device, wherein the clock micro- device registers the arrival of the biological subject, and optionally measures a property of the biological subject at the microscopic level” is unclear. The identified recitation is already present in parent Claim 1, and as such it is unclear if Applicant is intending to describe an additional clock micro-device and additional contacting step. As best understood, this describes the same step as in Claim 1. 

	Claim(s) 17-24 are rejected by virtue of dependency on Claim 16. 

Regarding Claim 24, the claim is an exact duplicate of Claim 14, both claims depending from Claim 13. As best understood, Applicant intended Claim 24 to depend from Claim 23 and will be treated as such for the purposes of prosecution until clarification is obtained. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8 and 10-12 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Cusack et al (US 5,302,348), under Interpretation #1. 

Regarding Claim 1, Cusack teaches a method for detecting a biological subject's dynamic information (see Cusack: Abstract), comprising: 
providing an apparatus (see Cusack: “the testing device 14”, Column 7, line 50-51; Fig 5-6A) comprising a clock micro-device (see Cusack: “proximity switch 88”, Column 7, line 68 to Column 8, line 1; Fig 5-6A) and a first detecting micro-device (see Cusack: “photoelectric sensors 81, 82 positioned on one side of the channel 84 directly across from light sources 83 which may be incandescent bulbs, light emitting diodes or the like”, Column 8, line 21-24; Fig 5-6A) wherein 
contacting the biological subject (see Cusack: “blood contained within the cuvette”, Column 8, line 55-56; Fig 5-6A) with the clock micro-device, wherein the clock micro- device registers the arrival of the biological subject (see Cusack: “placement of cuvette 12 fully into the testing interface 74 engages the proximity switch 88, thereby notifying the CPU 80 that a cuvette has been entered into the test device 14”, Column 8, line 65-68; Fig 5-6A), and optionally measures a property of the biological subject at the microscopic level (not required, see Claim Interpretation Section); 
and contacting the biological subject with the first detecting micro-device, wherein the first detecting micro-device registers the arrival of the biological subject and measures a property of the biological subject at the microscopic level (see Cusack: “placement of the cuvette 12 within the testing interface 74 also positions the narrowed region 44 of the test capillary conduit 30 in between adjacent photoelectric sensors 81, 82”, Column 8, line 58-61; Fig 5-6A).

Regarding Claim 2, Cusack teaches all the limitations as applied to Claim 1 and further teaches herein the wherein the biological subject comprises a liquid sample of blood, urine, sweat, or saliva (see Cusack: “blood contained within the cuvette”, Column 8, line 55-56). 

Regarding Claim 3, Cusack teaches all the limitations as applied to Claim 1 and further teaches wherein the clock micro-device and the first detecting micro- device are attached to an interior or exterior wall of a channel or chamber in the apparatus (see Cusack: Fig 5-6A; both micro-devices are contained within the apparatus).



    PNG
    media_image1.png
    366
    565
    media_image1.png
    Greyscale


Regarding Claim 6, Cusack teaches all the limitations as applied to Claim 5 and further teaches wherein the stimulating signal sent by the first probing micro- device causes the biological subject to generate a response signal, and the response signal is measured by the first detecting micro-device at the microscopic level (see Cusack: “light emissions from the light sources 83 to the photoelectric sensors 81, 82, must pass through a material of the cuvette 12 and the test capillary conduct 30 within the cuvette”, Column 8, line 28-31). 

Regarding Claim 7, Cusack teaches all the limitations as applied to Claim 5 and further teaches wherein the signal is an electric, magnetic, electromagnetic, thermal, optical, acoustical, biological, chemical, electro-mechanical, electro-chemical, electro- chemical-mechanical, bio-chemical, bio-physical, bio-physical-chemical, physical-chemical, bio- mechanical, bio-electro-mechanical, bio-electro-chemical, bio-electro-chemical-mechanical, physical, or mechanical signal (see Cusack: “light emissions from the light sources 83 to the photoelectric sensors 81, 82, must pass through a material of the cuvette 12 and the test capillary conduct 30 within the cuvette”, Column 8, line 28-31). 

Regarding Claim 8, Cusack teaches all the limitations as applied to Claim 5 and further teaches wherein the first probing micro-device measures the same property of the biological subject at the microscopic level as the first detecting micro-device does (as the probing microdevice need not measure a property (see Claim 5), the entirety of the claim is met by the prior art as the detecting microdevice measures a property). 

Regarding Claim 10, Cusack teaches all the limitations as applied to Claim 5 and further teaches further comprising a second detecting micro-device capable of measuring the same property of the biological subject at the microscopic level as the first detecting micro-device does (see annotated Figure 6A above; Cusack describes two photodetectors 81, 82). 

Regarding Claim 11, Cusack teaches all the limitations as applied to Claim 5 and further teaches wherein the property at the microscopic level is an electric, magnetic, electromagnetic, thermal, optical, acoustical, biological, chemical, electro-mechanical, electro-chemical, electro-chemical-mechanical, bio-chemical, bio-physical, bio-physical- chemical, physical-chemical, bio-mechanical, bio-electro-mechanical, bio-electro-chemical, bio- electro-chemical-mechanical, 

Regarding Claim 12, Cusack teaches all the limitations as applied to Claim 5 and further teaches wherein the electrical property is surface charge, surface potential, resting potential, action potential, electrical voltage, electrical current, electrical field distribution, electrical charge distribution, electric dipole, electric quadruple, three-dimensional electrical or charge cloud distribution, electrical properties at telomere of DNA and chromosome, dynamic changes in electrical properties, dynamic changes in potential, dynamic changes in surface charge, dynamic changes in current, dynamic changes in electrical field, dynamic changes in electrical voltage, dynamic changes in electrical distribution, dynamic changes in electronic cloud distribution, or impedance; the thermal property is temperature, or vibrational frequency of biological item or molecules; the optical property is optical absorption, optical transmission, optical reflection, optical-electrical property, brightness, or fluorescent emission; the chemical property is pH value, chemical reaction, bio-chemical reaction, bio-electro- chemical reaction, reaction speed, reaction energy, oxygen concentration, oxygen consumption rate, ionic strength, catalytic behavior, or bonding strength; the physical property is density or geometric size; the acoustic property is frequency, speed of acoustic waves, acoustic frequency and . 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 (a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 is/are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Cusack et al (US 5,302,348), under Interpretation #1. 

Regarding Claim 4, Cusack teaches all the limitations as applied to Claim 1. Cusack teaches that the clock and detecting microdevices are set a distance apart (see Claim 1)
Cusack does not explicitly teach the distance between the devices. 
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to have modified the clock and detecting microdevices to be placed any distance apart, including being separated by a distance of 10 angstroms. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the distance of the clock and detecting microdevice of Cusack to be any distance, including 10 angstroms, as this would have been within the skill of one in the art. Further, the courts have held that a prima facie case of obviousness exists as to changes in size and/or proportion if there is lack of evidence as to unexpected results arising from said changes (see MPEP § 2144.04 IV A).


Claim(s) 13-18 and 20-24 is/are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Cusack et al (US 5,302,348) in view of Tiernan (US 7,250,757), under Interpretation #1.

	Regarding Claim 13, Cusack teaches all the limitations as applied to Claim 1. 

	However, Tiernan teaches the analogous art of detection of samples and data analysis using phase detectors (see Tiernan: Abstract). Tiernan teaches that voltage and/or current changes of sensors buried in noise can be input into lock-in amplifiers to filter out unwanted noise while permitting the desired information to be measured (i.e. increase signal to noise ratio) (see Tiernan: Column 15, line 3-18). Tiernan further teaches that the signals are waveforms (i.e. periodic signals) (see Tiernan: Column 15, line 25-30). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the system and method of Cusack to comprise a lock-in amplifier and a noise reduction step, further ensuring that the signals generated from the method are periodic signals, as described by Tiernan, because Tiernan teaches that this filters out unwanted noise while permitting the desired information to be measured (i.e. increase signal to noise ratio) (see Tiernan: Column 15, line 3-18).

	Regarding Claim 14, modified Cusack teaches all the limitations as applied to Claim 13 and further teaches wherein the filtered property has a higher signal to noise ratio (see modification of Claim 13). 

	Regarding Claim 15, Cusack teaches all the limitations as applied to Claim 5.		Cusack does not teach “wherein the first probing micro-device is configured to send a periodic probe signal”. 
	However, Tiernan teaches the analogous art of detection of samples and data analysis using phase detectors (see Tiernan: Abstract). Tiernan teaches that voltage and/or current changes of sensors buried in noise can be input into lock-in amplifiers to filter out unwanted 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the signal of Cusack to be a periodic signal to allow use of a lock-in amplifier and a noise reduction step as described by Tiernan, because Tiernan teaches that this allows use of the lock-in amplifier to filter out unwanted noise while permitting the desired information to be measured (i.e. increase signal to noise ratio) (see Tiernan: Column 15, line 3-18; Column 15, line 25-30).

	Regarding Claim 16, modified Cusack teaches all the limitations as applied to Claim 15. 
	Modified Cusack does not teach “processing the detected signal by the detecting micro-device using phase lock-in technology to filter out signal components un-synchronized to the frequency of the probe signal, and amplify the signal synchronized to the probe signal”. 
	However, Tiernan teaches the analogous art of detection of samples and data analysis using phase detectors (see Tiernan: Abstract). Tiernan teaches that voltage and/or current changes of sensors buried in noise can be input into lock-in amplifiers to filter out unwanted noise while permitting the desired information to be measured (i.e. increase signal to noise ratio) (see Tiernan: Column 15, line 3-18). Tiernan further teaches that the signals are waveforms (i.e. periodic signals) (see Tiernan: Column 15, line 25-30). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the system and method of modified Cusack to comprise a lock-in amplifier and a noise reduction step, further ensuring that the signals generated from the method are periodic signals, as described by Tiernan, because Tiernan teaches that this filters out unwanted noise while permitting the desired information to be measured (i.e. increase signal to noise ratio) (see Tiernan: Column 15, line 3-18).

	Regarding Claim 17, modified Cusack teaches all the limitations as applied to Claim 16 and further teaches wherein the probe signal is an electric, magnetic, electromagnetic, thermal, optical, acoustical, biological, chemical, electro-mechanical, electro- chemical, electro-chemical-mechanical, bio-chemical, bio-physical, bio-physical-chemical, physical-chemical, bio-mechanical, bio-electro-mechanical, bio-electro-chemical, bio-electro- chemical-mechanical, physical, or mechanical signal (see Cusack: “light emissions from the light sources 83 to the photoelectric sensors 81, 82, must pass through a material of the cuvette 12 and the test capillary conduct 30 within the cuvette”, Column 8, line 28-31).

Regarding Claim 18, modified Cusack teaches all the limitations as applied to Claim 16 and further teaches wherein the first probing micro-device measures the same property of the biological subject at the microscopic level as the first detecting micro-device does (as the probing microdevice need not measure a property (see Claim 5), the entirety of the claim is met by the prior art as the detecting microdevice measures a property).

Regarding Claim 20, modified Cusack teaches all the limitations as applied to Claim 16 and further teaches further comprising a second detecting micro-device capable of measuring the same property of the biological subject at the microscopic level as the first detecting micro-device does (see annotated Figure 6A above; Cusack describes two photodetectors 81, 82). 

Regarding Claim 21, modified Cusack teaches all the limitations as applied to Claim 16 and further teaches wherein the property at the microscopic level is an electric, magnetic, electromagnetic, thermal, optical, acoustical, biological, chemical, electro-mechanical, electro-chemical, electro-chemical-mechanical, bio-chemical, bio-physical, bio-physical- chemical, physical-chemical, bio-mechanical, bio-electro-mechanical, bio-electro-chemical, bio- electro-

Regarding Claim 22, modified Cusack teaches all the limitations as applied to Claim 21 and further teaches wherein the electrical property is surface charge, surface potential, resting potential, action potential, electrical voltage, electrical current, electrical field distribution, electrical charge distribution, electric dipole, electric quadruple, three-dimensional electrical or charge cloud distribution, electrical properties at telomere of DNA and chromosome, dynamic changes in electrical properties, dynamic changes in potential, dynamic changes in surface charge, dynamic changes in current, dynamic changes in electrical field, dynamic changes in electrical voltage, dynamic changes in electrical distribution, dynamic changes in electronic cloud distribution, or impedance; the thermal property is temperature, or vibrational frequency of biological item or molecules; the optical property is optical absorption, optical transmission, optical reflection, optical-electrical property, brightness, or fluorescent emission; the chemical property is pH value, chemical reaction, bio-chemical reaction, bio-electro- chemical reaction, reaction speed, reaction energy, oxygen concentration, oxygen consumption rate, ionic strength, catalytic behavior, or bonding strength; the physical property is density or geometric size; the acoustic property is frequency, speed of acoustic waves, acoustic frequency and 

Regarding Claim 23, modified Cusack teaches all the limitations as applied to Claim 16. 
	Modified Cusack does not teach “wherein the property detected by the first detecting micro-device or the clock micro-device at is filtered by a phase lock-in technology to remove noise unsynchronized to the detected property”.
	However, Tiernan teaches the analogous art of detection of samples and data analysis using phase detectors (see Tiernan: Abstract). Tiernan teaches that voltage and/or current changes of sensors buried in noise can be input into lock-in amplifiers to filter out unwanted noise while permitting the desired information to be measured (i.e. increase signal to noise ratio) (see Tiernan: Column 15, line 3-18). Tiernan further teaches that the signals are waveforms (i.e. periodic signals) (see Tiernan: Column 15, line 25-30). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the system and method of modified Cusack to comprise a lock-in amplifier and a noise 

	Regarding Claim 24, modified Cusack teaches all the limitations as applied to Claim 23 and further teaches wherein the filtered property has a higher signal to noise ratio (see modification of Claim 13). 


Claim(s) 1 and 3-12 is/are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Hamilton et al (US 2009/0124025), under Interpretation #2.

Regarding Claim 1, Hamilton teaches a method for detecting a biological subject's dynamic information (see Hamilton: “sensing analytes include detecting changed electrical parameters associated with contact of a nanowire with the analyte in a microfluidic system “, Abstract), comprising: 
providing an apparatus and a clock micro-device (see Hamilton: “a nanowire 30 can be mounted in channel 31 between source and drain electrodes 32 to provide a voltage potential along through the nanowire”, [0066])
contacting the biological subject with the clock micro-device, wherein the clock micro-device registers the arrival of the biological subject and optionally measures a property of the biological subject at the microscopic level (see Hamilton: “a sensor system can detect, e.g., the presence of an analyte in the channel, and provide signals for interpretation of analyte wave shape and/or the quantity of charged analyte present”, [0066])

It would have been obvious to one skilled in the art before the filing date of the invention to modify the apparatus and method of Hamilton to include an additional detector to detect the presence and/or quantity of multiple analytes from the same sample (i.e. a first detecting microdevice that detects the arrival and a property) as suggested by Hamilton, because Hamilton teaches multiple nanowires can be incorporated at different points in the chamber to allow analysis of diverse samples without concentration or dilution and to provide multiple analyses of a single sample, where one or more detectors can monitor the nanowires to detect the presence and/or quantity of multiple analytes from the same sample (see Hamilton: [0017]; [0093]).

Regarding Claim 3, modified Hamilton teaches all the limitations as applied to Claim 1 and further teaches wherein the clock micro-device and the first detecting micro-device are attached to an interior or exterior wall of a channel or chamber in the apparatus (see modification of Claim 1; see Hamilton: “nanowire 30 can be mounted in channel 31”, [0066]). 


Modified Hamilton does not explicitly teach the distance between the devices. 
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to have modified the nanowires to be placed any distance apart, including 10 angstroms. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the distance of the clock and detecting microdevice of modified Hamilton to be any distance, including 10 angstroms, as this would have been within the skill of one in the art. Further, the courts have held that a prima facie case of obviousness exists as to changes in size and/or proportion if there is lack of evidence as to unexpected results arising from said changes (see MPEP § 2144.04 IV A).

Regarding Claim 5, modified Hamilton teaches all the limitations as applied to Claim 1. Modified Hamilton teaches that multiple nanowires can be incorporated at different points in the chamber to allow analysis of diverse samples without concentration or dilution and to provide multiple analyses of a single sample (i.e. contacting with all the nanowires in the chamber), where one or more detectors can monitor the nanowires to detect the presence and/or quantity of multiple analytes from the same sample (see Hamilton: [0017]; [0093]). Modified Hamilton teaches that the clock and detecting microdevices are set a distance apart (see Claim 1; Hamilton: [0093]).
	Modified Hamilton does not explicitly teach “wherein the apparatus further comprises a first probing micro-device located between the clock micro-device and the first detecting micro-device; the first probing micro-device contacts with the biological subject and sends a 
	However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to have included a plurality of nanowires as a probing and detecting micro-device in the device of modified Hamilton because modified Hamilton teaches the use of multiple nanowires to monitor the nanowires to detect the presence and/or quantity of multiple analytes from the same sample (see Hamilton: [0017]; [0093]). Further, as modified Hamilton suggests a plurality of nanowires, it would have been well within the skill of one of ordinary skill in the art to have nanowires in between others (resulting at least one nanowire in between others, corresponding to a clock/probing/detecting micro-device arrangement).
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the system and method of modified Hamilton to further comprise an additional nanowire as a probing micro-device as described in Hamilton, because Hamilton describes teaches that multiple nanowires can be incorporated at different points in the chamber to allow analysis of diverse samples without concentration or dilution and to provide multiple analyses of a single sample (i.e. contacting with all the nanowires in the chamber), where one or more detectors can monitor the nanowires to detect the presence and/or quantity of multiple analytes from the same sample (see Hamilton: [0017]; [0093]). It would have also been obvious to one skilled in the art before the filing date of the invention to have placed the probing micro-device between the clock and detecting micro-device to achieve multiple analyses of a single sample (see Hamilton: [0093]). 

Regarding Claim 6, modified Hamilton teaches all the limitations as applied to Claim 5 and further teaches wherein the stimulating signal sent by the first probing microdevice causes the biological subject to generate a response signal, and the response signal is measured by 

Regarding Claim 7, modified Hamilton teaches all the limitations as applied to Claim 5 and further teaches wherein the signal is an electric, magnetic, electromagnetic, thermal, optical, acoustical, biological, chemical, electro-mechanical, electro-chemical, electro- chemical-mechanical, bio-chemical, bio-physical, bio-physical-chemical, physical-chemical, bio- mechanical, bio-electro-mechanical, bio-electro-chemical, bio-electro-chemical-mechanical, physical, or mechanical signal (see Hamilton: “change in an electrical parameter associated with a nanowire mounted in a chamber… change in the parameter can be the result of electrical gating of the nanowire (i.e. electrical) resulting from analyte binding thereto, e.g., as in a NanochemFET configuration, or may result from other forces acting upon the wire, such as physical stress (i.e. mechanical) applied to the wire as a result of analyte binding”, [0011]).

Regarding Claim 8, modified Hamilton teaches all the limitations as applied to Claim 5 and further teaches wherein the first probing micro-device measures the same property of the biological subject at the microscopic level as the first detecting micro-device does (see Claim 5; Hamilton: “multiple analyses of a single sample”, [0093]).

Regarding Claim 9, modified Hamilton teaches all the limitations as applied to Claim 5. Modified Hamilton teaches that multiple nanowires can be incorporated at different points in the chamber to allow analysis of diverse samples without concentration or dilution and to provide multiple analyses of a single sample (i.e. contacting with all the nanowires in the chamber), where one or more detectors can monitor the nanowires to detect the presence and/or quantity of multiple analytes from the same sample (see Hamilton: [0017]; [0093]). Modified Hamilton teaches that the clock and detecting microdevices are set a distance apart (see Claim 1; 
	Modified Hamilton does not explicitly teach “a second probing micro-device capable of sending a stimulating signal to the biological subject that is different from the signal sent by the first probing micro-device”. 
	However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to have included a plurality of nanowires as a probing and detecting micro-device in the device of modified Hamilton because modified Hamilton teaches the use of multiple nanowires to monitor the nanowires for multiple analyses of a sample by performing different types of analysis (see Hamilton: [0011]-[0016]; “Two or more nanowires can be mounted in the chambers to provide, e.g., controls, references, multiple analyses”, [0017]; [0093]). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the system and method of modified Hamilton to further comprise an additional nanowire as a probing micro-device (i.e. a second probing micro-device) as described in Hamilton, because Hamilton teaches the use of multiple nanowires to monitor the nanowires for multiple analyses of a sample by performing different types of analysis (see Hamilton: [0011]-[0016]; “Two or more nanowires can be mounted in the chambers to provide, e.g., controls, references, multiple analyses”, [0017]; [0093]).


	Modified Hamilton does not explicitly teach “a second detecting micro-device capable of measuring the same property of the biological subject at the microscopic level as the first detecting micro-device does”. 
	However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to have included a plurality of nanowires as a probing and detecting micro-device in the device of modified Hamilton because modified Hamilton teaches the use of multiple nanowires to monitor the nanowires for multiple analyses of the same analyte (see Hamilton: [0011]-[0016]; “Two or more nanowires can be mounted in the chambers to provide, e.g., controls, references, multiple analyses, extended quantitative range of analyses… increase consistency in comparisons between the wires”, [0017]; [0093]).
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the system and method of modified Hamilton to further comprise an additional extended quantitative range of analyses… increase consistency in comparisons between the wires”, [0017]; [0093]).

Regarding Claim 11, modified Hamilton teaches all the limitations as applied to Claim 5 and further teaches wherein the property at the microscopic level is an electric, magnetic, electromagnetic, thermal, optical, acoustical, biological, chemical, electro-mechanical, electro-chemical, electro- chemical-mechanical, bio-chemical, bio-physical, bio-physical-chemical, physical-chemical, bio- mechanical, bio-electro-mechanical, bio-electro-chemical, bio-electro-chemical-mechanical, physical, or mechanical signal (see Hamilton: “change in an electrical parameter associated with a nanowire mounted in a chamber… change in the parameter can be the result of electrical gating of the nanowire (i.e. electrical) resulting from analyte binding thereto, e.g., as in a NanochemFET configuration, or may result from other forces acting upon the wire, such as physical stress (i.e. mechanical) applied to the wire as a result of analyte binding”, [0011]).

Regarding Claim 12, modified Hamilton teaches all the limitations as applied to Claim 11 and further teaches the electrical property is surface charge, surface potential, resting potential, action potential, electrical voltage, electrical current, electrical field distribution, electrical charge distribution, electric dipole, electric quadruple, three-dimensional electrical or charge cloud distribution, electrical properties at telomere of DNA and chromosome, dynamic changes in electrical properties, dynamic changes in potential, dynamic changes in surface charge, dynamic changes in current, dynamic changes in electrical field, dynamic changes in electrical voltage, dynamic changes in electrical distribution, dynamic changes in electronic cloud distribution, or impedance; the thermal property is temperature, or vibrational frequency of biological item or molecules; the optical property is optical absorption, optical transmission, optical reflection, optical-electrical property, brightness, or fluorescent emission; the chemical property is pH value, chemical reaction, bio-chemical reaction, bio-electro- chemical reaction, reaction speed, reaction energy, oxygen concentration, oxygen consumption rate, ionic strength, catalytic behavior, or bonding strength; the physical property is density or geometric size; the acoustic property is frequency, speed of acoustic waves, acoustic frequency and intensity spectrum distribution, acoustic intensity, acoustical absorption, or acoustical resonance; and the mechanical property is internal pressure, hardness, shear strength, elongation strength, fracture stress, adhesion, mechanical resonance frequency, elasticity, plasticity, or compressibility (see Hamilton: “change in an electrical parameter associated with a nanowire mounted in a chamber… change in the parameter can be the result of electrical gating of the nanowire (i.e. electrical) resulting from analyte binding thereto, e.g., as in a NanochemFET configuration, or may result from other forces acting upon the wire, such as physical stress (i.e. mechanical) applied to the wire as a result of analyte binding”, [0011]; “a nanowire 30 can be mounted in channel 31 between source and drain electrodes 32 to provide a voltage potential along through the nanowire”, [0066]).


Claim(s) 2 is/are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Hamilton et al (US 2009/0124025) in view of Paranjape (US 2009/0308742), under Interpretation #2.

	Regarding Claim 2, modified Hamilton teaches all the limitations as applied to Claim 1. Modified Hamilton teaches the sample (see Claim 1).

	However, Paranjape teaches the analogous art of a system and method for multi-level substrate sampling and analysis of living tissues or matter obtained from living organisms (see Abstract). Paranjape teaches that the sample may comprise bio-molecules in the subject’s bloodstream (i.e. blood) may be analyzed to determine if concentrations are normal (see Paranjape: [0068]). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the sample of Hamilton to be blood as described by Paranjape, because Paranjape teaches that blood can be analyzed to determine if concentrations are normal (see Paranjape: [0068]).


Claim(s) 13-24 is/are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Hamilton et al (US 2009/0124025) in view of Tiernan (US 7,250,757), under Interpretation #2.

	Regarding Claim 13, modified Hamilton teaches all the limitations as applied to Claim 1. 
	Modified Hamilton does not teach “wherein the property detected by the first detecting micro-device or the clock micro-device at is filtered by a phase lock-in technology to remove noise unsynchronized to the detected property”.
	However, Tiernan teaches the analogous art of detection of samples and data analysis using phase detectors (see Tiernan: Abstract). Tiernan teaches that voltage and/or current changes of sensors buried in noise can be input into lock-in amplifiers to filter out unwanted noise while permitting the desired information to be measured (i.e. increase signal to noise ratio) 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the system and method of modified Hamilton to comprise a lock-in amplifier and a noise reduction step, further ensuring that the signals generated from the method are periodic signals, as described by Tiernan, because Tiernan teaches that this filters out unwanted noise while permitting the desired information to be measured (i.e. increase signal to noise ratio) (see Tiernan: Column 15, line 3-18).

	Regarding Claim 14, modified Hamilton teaches all the limitations as applied to Claim 13 and further teaches wherein the filtered property has a higher signal to noise ratio (see modification of Claim 13). 

	Regarding Claim 15, modified Hamilton teaches all the limitations as applied to Claim 5.		Modified Hamilton does not teach “wherein the first probing micro-device is configured to send a periodic probe signal”. 
	However, Tiernan teaches the analogous art of detection of samples and data analysis using phase detectors (see Tiernan: Abstract). Tiernan teaches that voltage and/or current changes of sensors buried in noise can be input into lock-in amplifiers to filter out unwanted noise while permitting the desired information to be measured (i.e. increase signal to noise ratio) (see Tiernan: Column 15, line 3-18). Tiernan further teaches that the signals are waveforms (i.e. periodic signals) (see Tiernan: Column 15, line 25-30). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the signal of modified Hamilton to be a periodic signal to allow use of a lock-in amplifier and a noise reduction step as described by Tiernan, because Tiernan teaches that this allows use of the lock-in amplifier to filter out unwanted noise while permitting the desired 

	Regarding Claim 16, modified Hamilton teaches all the limitations as applied to Claim 15. Modified Hamilton teaches contacting the biological subject with the clock micro-device, wherein the clock micro- device registers the arrival of the biological subject, and optionally measures a property of the biological subject at the microscopic level (see modification of Claim 5 and contacting of sample with clock micro-device in Claim 1) and contacting the biological subject with the probing micro-device, wherein the periodic probe signal is delivered onto the biological subject; using the first detecting micro-device to detect a response signal generated from the biological subject (see modification of Claim 5 and contacting of sample with microdevices arranged following one another; the sample would contact all of the microdevices while traveling the detection chamber). 
	Modified Hamilton does not teach “processing the detected signal by the detecting micro-device using phase lock-in technology to filter out signal components un-synchronized to the frequency of the probe signal, and amplify the signal synchronized to the probe signal”. 
	However, Tiernan teaches the analogous art of detection of samples and data analysis using phase detectors (see Tiernan: Abstract). Tiernan teaches that voltage and/or current changes of sensors buried in noise can be input into lock-in amplifiers to filter out unwanted noise while permitting the desired information to be measured (i.e. increase signal to noise ratio) (see Tiernan: Column 15, line 3-18). Tiernan further teaches that the signals are waveforms (i.e. periodic signals) (see Tiernan: Column 15, line 25-30). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the system and method of modified Hamilton to comprise a lock-in amplifier and a noise reduction step, further ensuring that the signals generated from the method are periodic signals, as described by Tiernan, because Tiernan teaches that this filters out unwanted noise 

	Regarding Claim 17, modified Hamilton teaches all the limitations as applied to Claim 16 and further teaches wherein the probe signal is an electric, magnetic, electromagnetic, thermal, optical, acoustical, biological, chemical, electro-mechanical, electro- chemical, electro-chemical-mechanical, bio-chemical, bio-physical, bio-physical-chemical, physical-chemical, bio-mechanical, bio-electro-mechanical, bio-electro-chemical, bio-electro- chemical-mechanical, physical, or mechanical signal (see Hamilton: “change in an electrical parameter associated with a nanowire mounted in a chamber… change in the parameter can be the result of electrical gating of the nanowire (i.e. electrical) resulting from analyte binding thereto, e.g., as in a NanochemFET configuration, or may result from other forces acting upon the wire, such as physical stress (i.e. mechanical) applied to the wire as a result of analyte binding”, [0011]).

Regarding Claim 18, modified Hamilton teaches all the limitations as applied to Claim 16 and further teaches wherein the first probing micro-device measures the same property of the biological subject at the microscopic level as the first detecting micro-device does (see Claim 5; Hamilton: “multiple analyses of a single sample”, [0093]).

Regarding Claim 19, modified Hamilton teaches all the limitations as applied to Claim 16. Modified Hamilton teaches that multiple nanowires can be incorporated at different points in the chamber to allow analysis of diverse samples without concentration or dilution and to provide multiple analyses of a single sample (i.e. contacting with all the nanowires in the chamber), where one or more detectors can monitor the nanowires to detect the presence and/or quantity of multiple analytes from the same sample (see Hamilton: [0017]; [0093]). Modified Hamilton teaches that the clock and detecting microdevices are set a distance apart 
	Modified Hamilton does not explicitly teach “a second probing micro-device capable of sending a stimulating signal to the biological subject that is different from the signal sent by the first probing micro-device”. 
	However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to have included a plurality of nanowires as a probing and detecting micro-device in the device of modified Hamilton because modified Hamilton teaches the use of multiple nanowires to monitor the nanowires for multiple analyses of a sample by performing different types of analysis (see Hamilton: [0011]-[0016]; “Two or more nanowires can be mounted in the chambers to provide, e.g., controls, references, multiple analyses”, [0017]; [0093]). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the system and method of modified Hamilton to further comprise an additional nanowire as a probing micro-device (i.e. a second probing micro-device) as described in Hamilton, because Hamilton teaches the use of multiple nanowires to monitor the nanowires for multiple analyses of a sample by performing different types of analysis (see Hamilton: [0011]-[0016]; “Two or more nanowires can be mounted in the chambers to provide, e.g., controls, references, multiple analyses”, [0017]; [0093]).


	Modified Hamilton does not explicitly teach “a second detecting micro-device capable of measuring the same property of the biological subject at the microscopic level as the first detecting micro-device does”. 
	However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to have included a plurality of nanowires as a probing and detecting micro-device in the device of modified Hamilton because modified Hamilton teaches the use of multiple nanowires to monitor the nanowires for multiple analyses of the same analyte (see Hamilton: [0011]-[0016]; “Two or more nanowires can be mounted in the chambers to provide, e.g., controls, references, multiple analyses, extended quantitative range of analyses… increase consistency in comparisons between the wires”, [0017]; [0093]).
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the system and method of modified Hamilton to further comprise an additional extended quantitative range of analyses… increase consistency in comparisons between the wires”, [0017]; [0093]).

Regarding Claim 21, modified Hamilton teaches all the limitations as applied to Claim 16 and further teaches wherein the property at the microscopic level is an electric, magnetic, electromagnetic, thermal, optical, acoustical, biological, chemical, electro-mechanical, electro-chemical, electro- chemical-mechanical, bio-chemical, bio-physical, bio-physical-chemical, physical-chemical, bio- mechanical, bio-electro-mechanical, bio-electro-chemical, bio-electro-chemical-mechanical, physical, or mechanical signal (see Hamilton: “change in an electrical parameter associated with a nanowire mounted in a chamber… change in the parameter can be the result of electrical gating of the nanowire (i.e. electrical) resulting from analyte binding thereto, e.g., as in a NanochemFET configuration, or may result from other forces acting upon the wire, such as physical stress (i.e. mechanical) applied to the wire as a result of analyte binding”, [0011]).

Regarding Claim 22, modified Hamilton teaches all the limitations as applied to Claim 21 and further teaches the electrical property is surface charge, surface potential, resting potential, action potential, electrical voltage, electrical current, electrical field distribution, electrical charge distribution, electric dipole, electric quadruple, three-dimensional electrical or charge cloud distribution, electrical properties at telomere of DNA and chromosome, dynamic changes in electrical properties, dynamic changes in potential, dynamic changes in surface charge, dynamic changes in current, dynamic changes in electrical field, dynamic changes in electrical voltage, dynamic changes in electrical distribution, dynamic changes in electronic cloud distribution, or impedance; the thermal property is temperature, or vibrational frequency of biological item or molecules; the optical property is optical absorption, optical transmission, optical reflection, optical-electrical property, brightness, or fluorescent emission; the chemical property is pH value, chemical reaction, bio-chemical reaction, bio-electro- chemical reaction, reaction speed, reaction energy, oxygen concentration, oxygen consumption rate, ionic strength, catalytic behavior, or bonding strength; the physical property is density or geometric size; the acoustic property is frequency, speed of acoustic waves, acoustic frequency and intensity spectrum distribution, acoustic intensity, acoustical absorption, or acoustical resonance; and the mechanical property is internal pressure, hardness, shear strength, elongation strength, fracture stress, adhesion, mechanical resonance frequency, elasticity, plasticity, or compressibility (see Hamilton: “change in an electrical parameter associated with a nanowire mounted in a chamber… change in the parameter can be the result of electrical gating of the nanowire (i.e. electrical) resulting from analyte binding thereto, e.g., as in a NanochemFET configuration, or may result from other forces acting upon the wire, such as physical stress (i.e. mechanical) applied to the wire as a result of analyte binding”, [0011]; “a nanowire 30 can be mounted in channel 31 between source and drain electrodes 32 to provide a voltage potential along through the nanowire”, [0066]).

Regarding Claim 23, modified Hamilton teaches all the limitations as applied to Claim 16. 
	Modified Hamilton does not teach “wherein the property detected by the first detecting micro-device or the clock micro-device at is filtered by a phase lock-in technology to remove noise unsynchronized to the detected property”.
	However, Tiernan teaches the analogous art of detection of samples and data analysis using phase detectors (see Tiernan: Abstract). Tiernan teaches that voltage and/or current 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the system and method of modified Hamilton to comprise a lock-in amplifier and a noise reduction step, further ensuring that the signals generated from the method are periodic signals, as described by Tiernan, because Tiernan teaches that this filters out unwanted noise while permitting the desired information to be measured (i.e. increase signal to noise ratio) (see Tiernan: Column 15, line 3-18).

	Regarding Claim 24, modified Hamilton teaches all the limitations as applied to Claim 23 and further teaches wherein the filtered property has a higher signal to noise ratio (see modification of Claim 13). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.C.L./Examiner, Art Unit 1797                                                               
/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797